The judgment of the court was pronounced by
Smdelx., J.
The action is for amount of freight and primage on a quantity of mats and quarter casks of wine, per bark Fanny, from Alicant to New Orleans. The defendants admit the delivery of the goods, but plead that two of the quarter casks were empty, seventeen -nearly empty, thirty had lost from four to fourteen gallons each, and the leakage arose from improper stowage.
The testimony shows, that there were vent holes in the bungs which would permit leakage if the bungs were turned down, but that this would not occur if the casks were stowed bung up, except such slight loss as might result from fermentation. The evidence satisfies us, as it did the district judge, that the unusual leakage which occurred was the consequence of the casks breaking loose from their stowage in a gale, and the bungs being thus more or less turned down. Then the question remains, were the casks badly stowed ? The district judge thought so; and a perusal of the evidence has not satisfied us that he drew a wrong conclusion. The gale does not appear to have been of such extraordinary violence as would have disarranged the casks in the manner described by the plaintiff’s own witness, if the stowage had been careful.
Judgment affirmed, with costs.